          Case 18-02007-rlj Doc 31 Filed 02/06/19            Entered 02/06/19 09:13:40     Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed February 5, 2019
                                            United States Bankruptcy Judge
______________________________________________________________________


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE NORTHERN DISTRICT OF TEXAS
                                            AMARILLO DIVISION

         In re:                                           §
                                                          §
         WAGGONER CATTLE, LLC,                            §    Case No.: 18-20126-RLJ-11
                                                          §    Jointly Administered
                                  Debtor.                 §
                                                          §
                                                          §
         LONE STAR STATE BANK OF WEST                     §
         TEXAS,                                           §
                                                          §
                   Plaintiff,                             §
                                                          §
         v.                                               §    Adversary No. 18-02007
                                                          §
         RABO AGRIFINANCE, LLC,                           §
         WAGGONER CATTLE, LLC, CLIFF                      §
         HANGER CATTLE, LLC, CIRCLE W OF                  §
         DIMMITT, INC.,                                   §
                                                          §
                   Defendants.                            §


                                                     ORDER

                  In accordance with the Memorandum Opinion entered on this date, it is hereby




                                                         1
      
    Case 18-02007-rlj Doc 31 Filed 02/06/19           Entered 02/06/19 09:13:40   Page 2 of 2



        ORDERED that Rabo Agrifinance, LLC’s motion to dismiss is granted in part and denied

in part; it is further

        ORDERED that Rabo’s request to dismiss causes of action seven, eight, nine, ten, eleven,

thirteen, and sixteen of Lone Star’s complaint is denied; it is further

        ORDERED that causes of action one, two, three, four, five, six, and twelve are dismissed;

it is further

        ORDERED that Rabo’s request for abstention is denied.

                                       ### End of Order ###




                                                  2
 
